Title: To James Madison from John Quincy Adams, 7 March 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


7 March 1801, Berlin. No. 184. Conveys news, received in letters from England, of George III’s illness, Pitt’s fall from power, and the suspension of public business. Suggests that these events and Prussian firmness in support of neutral league may postpone issue of war. Speculates on British plans to accommodate Czar Paul on question of Malta. Believes British overly hopeful that Danes will either withdraw from neutral league or reach accommodation with Great Britain. Reports rumor that British are prepared to cede Hanover to Prussia but notes Prussians need to remain friendly with French and Russians. Has taken precautions to prevent Russians from seizing American seamen—mistaking them for British—should war break out in spring.
 

   
   RC (DNA: RG 59, DD, Prussia, J. Q. Adams at Berlin); letterbook copy (MHi: Adams Papers). 3 pp.


